DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Publication No.: US 2021/0382359 A1) in view of Oh et al (US Publication No.: US 2017/0115542 A1, “Oh”).
Regarding Claim 1, Lu discloses an array substrate (Figures 1-4), comprising:
A base substrate (Figure 4, base substrate 11a),
Data lines located on a side of the base substrate and extending in a first direction (Figure 2, as annotated below),
A gate line and a common electrode signal line extending in a second direction (Figure 3, gate line 15, common electrode signal line 14), and
A second electrode located in a region defined by intersection of two adjacent data lines, the gate line and the common electrode signal line (Figures 2 and 4, second electrode 161/162);
The second electrode has a symmetry axis perpendicular to the gate line and pass through a center of the second electrode (Figure 2, as annotated below);
The second electrode comprises: a frame with an opening in a side, and a first group of electrode strips and a second groups of electrode strips located in the frame and disposed on two sides of the symmetry axis, respectively (Figure 2, as annotated below),
The first group of electrode strips comprises a plurality of first sub-electrode strips connected with the frame and extending in a third direction, and the second group of electrode strips comprises a plurality of second sub-electrode strips connected with the frame and extending in a fourth direction (Figure 2, as annotated below); and
An opening side of the frame faces a first type of signal lines, the first type of signal lines are other signal lines than the data lines and signal lines parallel to the data lines (Figure 2, opening side of the frame faces common signal lines 15), and
The fourth direction and the third direction are different extending directions (Figure 2, as annotated below). 
Lu fails to disclose that a first electrode that is in a block shape, wherein the second electrode is located on a side of the first electrode facing away from the base substrate.
However, Oh discloses a similar substrate comprising a first electrode that is in a block shape, wherein the second electrode is located on a side of the first electrode facing away from the base substrate (Oh, Figure 5, first electrode CE is block shaped, where second electrode PE is located on a side of the first electrode CE facing away from the base substrate SUB1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrode as disclosed by Lu to be block shaped having a particular position as disclosed by Oh. One would have been motivated to do so for the purpose of creating an electric field between first and second electrodes to control liquid crystal alignment (Oh, Paragraphs 0107-0108). 

    PNG
    media_image1.png
    807
    635
    media_image1.png
    Greyscale


Regarding Claim 2, Lu in view of Oh discloses the array substrate according to claim 1, wherein the opening side of the frame faces the common electrode signal line (Figure 2, as annotated above, where the opening side faces common electrode signal line 14).

Regarding Claim 3, Lu in view of Oh discloses the array substrate according to claim 2, wherein the second electrode is a common electrode and the first electrode is a pixel electrode; or, the second electrode is pixel electrode (Lu, Figure 2, second electrode 162is a pixel electrode; Paragraph 0055).
Lu fails to disclose that the first electrode is a common electrode.
However, Oh discloses a similar substrate where the first electrode is a common electrode (Oh, Figure 5, first electrode CE, second electrode PE; Paragraph 0107). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrode as disclosed by Lu to be a common electrode as disclosed by Oh. One would have been motivated to do so for the purpose of creating an electric field between first and second electrodes to control liquid crystal alignment (Oh, Paragraphs 0107-0108). 

Regarding Claim 4, Lu in view of Oh discloses the array substrate according to claim 1, wherein the array substrate further comprises a connecting part integrally connected with the second electrode, an orthographic projection of the connecting part on the base substrate and an orthographic projection of the common electrode signal line on the base substrate have an overlapping region (Lu, Figure 3, as annotated below; Paragraph 0064).
Lu fails to disclose that the array substrate further comprises: a connecting part integrally connected with the second electrode, and the connecting part is connected with the common electrode signal line through perforation in the overlapping region. 
However, Oh discloses a similar substrate where the connecting part is connected with the common electrode signal line through perforation in the overlapping region (Oh, Figure 10, second electrode CE has a connecting part CCNT which overlaps and connects with common electrode signal line CL; Paragraph 0143).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second electrode as disclosed by Lu to be connected to the common electrode signal line as disclosed by Oh. One would have been motivated to do so for the purpose of having the common electrode signal line minimize the resistance of the electrode thereby improving light transmitting properties of a display (Oh, Paragraph 0145).

    PNG
    media_image2.png
    501
    616
    media_image2.png
    Greyscale


Regarding Claim 5, Lu in view of Oh discloses the array substrate according to claim 4, wherein the array substrate comprises a gate connected with the gate line, and the connecting part and the gate are located on a same side of the second electrode (Lu, Figure 3, as annotated in the rejection of claim 4 above, discloses a gate and gate line connected together as element 15, where both the gate and the connecting part are located on a same side of the second electrode 162).

Regarding Claim 6, Lu in view of Oh discloses the array substrate according to claim 5, wherein in a direction parallel to the base substrate and perpendicular to the gate line, a width of the connecting part is greater than a width of the common electrode signal line (Lu, Figure 3, as annotated in the rejection of claim 4 above, a width of the connecting part is proportionally greater than that of the common electrode signal line 14).

Regarding Claim 7, Lu in view of Oh discloses the array substrate according to claim 1, wherein a distance between each first sub-electrode strip and the symmetry axis gradually increases from an end close to the opening side of the frame to an end close to an opposite of the opening of the frame (Lu, Figure 2, each first sub-electrode strip is closer to the symmetry axis toward the opening of the frame (as shown in annotation of Figure 2 in rejection of claim 1). 

Regarding Claim 8, Lu in view of Oh discloses the array substrate according to claim 1, wherein a shape of the frame is a rectangle, and long edges of the rectangle are parallel to the gate line (Lu, Figure 2, as annotated below, discloses a rectangle frame, where long edges of the rectangle are parallel to the gate line)

    PNG
    media_image3.png
    807
    635
    media_image3.png
    Greyscale


Regarding Claim 9, Lu discloses a liquid crystal display panel (Figures 1-4), comprising an array substrate (Figures 1-4), wherein the array substrate comprises: 
A base substrate (Figure 4, base substrate 11a),
Data lines located on a side of the base substrate and extending in a first direction (Figure 2, as annotated below),
A gate line and a common electrode signal line extending in a second direction (Figure 3, gate line 15, common electrode signal line 14), and
A second electrode located in a region defined by intersection of two adjacent data lines, the gate line and the common electrode signal line (Figures 2 and 4, second electrode 161/162);
The second electrode has a symmetry axis perpendicular to the gate line and pass through a center of the second electrode (Figure 2, as annotated below);
The second electrode comprises: a frame with an opening in a side, and a first group of electrode strips and a second groups of electrode strips located in the frame and disposed on two sides of the symmetry axis, respectively (Figure 2, as annotated below),
The first group of electrode strips comprises a plurality of first sub-electrode strips connected with the frame and extending in a third direction, and the second group of electrode strips comprises a plurality of second sub-electrode strips connected with the frame and extending in a fourth direction (Figure 2, as annotated below); and
An opening side of the frame faces a first type of signal lines, the first type of signal lines are other signal lines than the data lines and signal lines parallel to the data lines (Figure 2, opening side of the frame faces common signal lines 15), and
The fourth direction and the third direction are different extending directions (Figure 2, as annotated below). 
Lu fails to disclose that a first electrode that is in a block shape, wherein the second electrode is located on a side of the first electrode facing away from the base substrate.
However, Oh discloses a similar substrate comprising a first electrode that is in a block shape, wherein the second electrode is located on a side of the first electrode facing away from the base substrate (Oh, Figure 5, first electrode CE is block shaped, where second electrode PE is located on a side of the first electrode CE facing away from the base substrate SUB1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrode as disclosed by Lu to be block shaped having a particular position as disclosed by Oh. One would have been motivated to do so for the purpose of creating an electric field between first and second electrodes to control liquid crystal alignment (Oh, Paragraphs 0107-0108). 

    PNG
    media_image1.png
    807
    635
    media_image1.png
    Greyscale


Regarding Claim 10, Lu in view of Oh discloses the liquid crystal display panel according to claim 9, wherein the opening side of the frame faces the common electrode signal line (Figure 2, as annotated above, where the opening side faces common electrode signal line 14).

Regarding Claim 11, Lu in view of Oh discloses the liquid crystal display panel according to claim 10, wherein the second electrode is a common electrode and the first electrode is a pixel electrode; or, the second electrode is pixel electrode (Lu, Figure 2, second electrode 162is a pixel electrode; Paragraph 0055).
Lu fails to disclose that the first electrode is a common electrode.
However, Oh discloses a similar substrate where the first electrode is a common electrode (Oh, Figure 5, first electrode CE, second electrode PE; Paragraph 0107). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrode as disclosed by Lu to be a common electrode as disclosed by Oh. One would have been motivated to do so for the purpose of creating an electric field between first and second electrodes to control liquid crystal alignment (Oh, Paragraphs 0107-0108). 

Regarding Claim 12, Lu in view of Oh discloses the liquid crystal display panel according to claim 9, wherein the array substrate further comprises a connecting part integrally connected with the second electrode, an orthographic projection of the connecting part on the base substrate and an orthographic projection of the common electrode signal line on the base substrate have an overlapping region (Lu, Figure 3, as annotated below; Paragraph 0064).
Lu fails to disclose that the array substrate further comprises: a connecting part integrally connected with the second electrode, and the connecting part is connected with the common electrode signal line through perforation in the overlapping region. 
However, Oh discloses a similar substrate where the connecting part is connected with the common electrode signal line through perforation in the overlapping region (Oh, Figure 10, second electrode CE has a connecting part CCNT which overlaps and connects with common electrode signal line CL; Paragraph 0143).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second electrode as disclosed by Lu to be connected to the common electrode signal line as disclosed by Oh. One would have been motivated to do so for the purpose of having the common electrode signal line minimize the resistance of the electrode thereby improving light transmitting properties of a display (Oh, Paragraph 0145).

    PNG
    media_image2.png
    501
    616
    media_image2.png
    Greyscale


Regarding Claim 13, Lu in view of Oh discloses the liquid crystal display panel according to claim 12, wherein the array substrate comprises a gate connected with the gate line, and the connecting part and the gate are located on a same side of the second electrode (Lu, Figure 3, as annotated in the rejection of claim 4 above, discloses a gate and gate line connected together as element 15, where both the gate and the connecting part are located on a same side of the second electrode 162).

Regarding Claim 14, Lu in view of Oh discloses the liquid crystal display panel according to claim 13, wherein in a direction parallel to the base substrate and perpendicular to the gate line, a width of the connecting part is greater than a width of the common electrode signal line (Lu, Figure 3, as annotated in the rejection of claim 4 above, a width of the connecting part is proportionally greater than that of the common electrode signal line 14).

Regarding Claim 15, Lu in view of Oh discloses the liquid crystal display panel according to claim 9, wherein a distance between each first sub-electrode strip and the symmetry axis gradually increases from an end close to the opening side of the frame to an end close to an opposite of the opening of the frame (Lu, Figure 2, each first sub-electrode strip is closer to the symmetry axis toward the opening of the frame (as shown in annotation of Figure 2 in rejection of claim 1). 

Regarding Claim 16, Lu in view of Oh discloses the liquid crystal display panel according to claim 9, wherein a shape of the frame is a rectangle, and long edges of the rectangle are parallel to the gate line (Lu, Figure 2, as annotated below, discloses a rectangle frame, where long edges of the rectangle are parallel to the gate line).

    PNG
    media_image3.png
    807
    635
    media_image3.png
    Greyscale


Regarding Claim 17, Lu discloses a display device (Figures 1-4), comprising a liquid crystal display panel (Figures 1-4), wherein the liquid crystal display panel comprises an array substrate, and the array substrate comprises: 
A base substrate (Figure 4, base substrate 11a),
Data lines located on a side of the base substrate and extending in a first direction (Figure 2, as annotated below),
A gate line and a common electrode signal line extending in a second direction (Figure 3, gate line 15, common electrode signal line 14), and
A second electrode located in a region defined by intersection of two adjacent data lines, the gate line and the common electrode signal line (Figures 2 and 4, second electrode 161/162);
The second electrode has a symmetry axis perpendicular to the gate line and pass through a center of the second electrode (Figure 2, as annotated below);
The second electrode comprises: a frame with an opening in a side, and a first group of electrode strips and a second groups of electrode strips located in the frame and disposed on two sides of the symmetry axis, respectively (Figure 2, as annotated below),
The first group of electrode strips comprises a plurality of first sub-electrode strips connected with the frame and extending in a third direction, and the second group of electrode strips comprises a plurality of second sub-electrode strips connected with the frame and extending in a fourth direction (Figure 2, as annotated below); and
An opening side of the frame faces a first type of signal lines, the first type of signal lines are other signal lines than the data lines and signal lines parallel to the data lines (Figure 2, opening side of the frame faces common signal lines 15), and
The fourth direction and the third direction are different extending directions (Figure 2, as annotated below). 
Lu fails to disclose that a first electrode that is in a block shape, wherein the second electrode is located on a side of the first electrode facing away from the base substrate.
However, Oh discloses a similar substrate comprising a first electrode that is in a block shape, wherein the second electrode is located on a side of the first electrode facing away from the base substrate (Oh, Figure 5, first electrode CE is block shaped, where second electrode PE is located on a side of the first electrode CE facing away from the base substrate SUB1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrode as disclosed by Lu to be block shaped having a particular position as disclosed by Oh. One would have been motivated to do so for the purpose of creating an electric field between first and second electrodes to control liquid crystal alignment (Oh, Paragraphs 0107-0108). 

    PNG
    media_image1.png
    807
    635
    media_image1.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871